Citation Nr: 1126870	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-24 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral tinnitus.  

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a Board hearing at the RO in March 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2007 rating decision denied service connection for bilateral hearing loss and tinnitus; the Veteran did not file a timely notice of disagreement regarding that decision.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss has been received since the June 2007 rating decision.

3.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for bilateral tinnitus has been received since the June 2007 rating decision.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision denying service connection for bilateral hearing loss and tinnitus became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).
 
2.  New and material evidence has been received since the June 2007 denial of service connection for bilateral hearing loss to reopen the claim.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2010).

3.  New and material evidence has been received since the June 2007 denial of service connection for bilateral tinnitus to reopen the claim.  38 U.S.C.A. §§ 1110, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009). Given the favorable disposition of the action here, which is not prejudicial to the veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Reopening Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran's claims to reopen involve underlying claims of service connection for bilateral hearing loss and tinnitus.  As the issues of bilateral hearing loss and tinnitus involve the same fact pattern and overlapping evidence, the Board will address both issues together.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that claims for service connection for bilateral hearing loss and tinnitus were originally denied in June 2007.  The Veteran was informed of that decision in a June 2007 notification letter.  The Veteran did not file a notice of disagreement regarding the June 2007 decision within one year from the date of the notification of the rating decision to appeal the denial of the claim.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO denied service connection for bilateral hearing loss and tinnitus in the prior final June 2007 decision, finding that no evidence showed that the Veteran's hearing loss and tinnitus occurred in or were caused by service.  The Veteran submitted a claim to reopen in September 2009 and the RO denied reopening the claim in November 2009.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in June 2007, VA has received additional evidence, including VA treatment records addressing the Veteran's hearing loss and tinnitus and hearing testimony before the Board.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  The testimony includes the Veteran's assertions that he was exposed to loud acoustic noises and that his pre-existing hearing loss was aggravated due to this exposure.  He also noted that his tinnitus began during service and had continued since that time.  As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his hearing loss and tinnitus.  The lack of a relationship between the disabilities and service was one reason for denial in the previous June 2007 rating decision.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).








ORDER

New and material evidence having been received, service connection for bilateral hearing loss is reopened and to that extent the appeal is granted.

New and material evidence having been received, service connection for bilateral tinnitus is reopened and to that extent the appeal is granted.


REMAND

The Board finds that further examination is necessary before a decision on the merits may be made.  The Veteran was afforded a VA examination in May 2007.  The Board notes that the examiner's statement suggests obtaining an otolaryngologist's opinion to determine if the Veteran's hearing loss was aggravated during service.  The May 2007 examiner could not provide an opinion without resorting to speculation.  Additionally, the examiner based his negative nexus opinion regarding the Veteran's tinnitus partially on the belief that the Veteran's tinnitus was not constant.  During the March 2011 Board hearing, the Veteran specifically noted that the ringing in his ears is constant and that it never goes away.  Based on this evidence, the Board finds that an additional VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination with an otolaryngologist to ascertain the nature and etiology of his hearing loss and tinnitus.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following:

a.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's bilateral hearing loss had its onset during service or is causally or etiologically related to service or if any pre-existing hearing loss was aggravated during service.  The examiner should specifically discuss the Veteran's service treatment records.

b.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's bilateral tinnitus had its onset during service or is causally or etiologically related to service.  The examiner should specifically discuss the Veteran's noise exposure.

A complete rationale should be given for any opinion provided.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


